Exhibit 10.1

 

ACT TELECONFERENCING, INC.

 

                    , 2005

 

_________________

___________________

ACT Teleconferencing, Inc.

1526 Cole Boulevard, Suite 250

Golden, CO 80401

 

Dear             :

 

As you know, the Company does not have a formal severance policy. However, we
recognize that you are currently experiencing some uncertainty about your
employment in the event a change in control of the Company occurs. In return for
your continued best efforts to fulfill your duties as periodically assigned to
you by the Board, the Company will provide you a severance package that will
become available to you if there is a change in control of the Company and if,
during the twelve month period following the change in control, you are demoted,
required to move to a location outside the six county Denver metro area (Adams,
Arapahoe, Boulder, Denver, Douglas and Jefferson counties) or your employment is
involuntarily terminated. The date of your demotion, notice of relocation, or
involuntary termination is referred to in this letter as the “Effective Date.”

 

The severance package will include the following:

 

1. A lump sum severance payment to you in an amount equal to nine months of
salary at your then current base rate, which will be paid to you within thirty
days following the Effective Date.

 

2. An additional lump sum equal to the number of years you were employed by the
Company through the Effective Date multiplied by your then current monthly
salary, payable within 90 days following the Effective Date. This applies to
full years of service calculated on the anniversary date of your first day of
employment by the Company or by any of its subsidiaries, including prior
employment by a subsidiary acquired by the Company.

 

3. Any additional compensation for which you are eligible under any
then-existing bonus or wage-based incentive plan, with the amount payable to you
prorated for the number of months of the period to which the bonus or incentive
plan is applicable, payable within 90 days of the Effective Date.

 

4. The vesting of any stock options that were granted to you prior to the
Effective Date will accelerate by one year as of the Effective Date.

 

These payments are in addition to any accrued salary or vacation pay to which
you are entitled as of the Effective Date. All payments will continue to be
subject to customary payroll and withholding taxes. The Company will cooperate
with you to facilitate the continuation of your health insurance coverage under
the federal COBRA law and to obtain other benefits that are portable as of the
Effective Date; however, all such continuing coverage will be at your sole
expense.

 

For the purpose of this agreement, “change in control” means that (a) an
individual, entity, or group, which presently owns less than 5% of the Company’s
issued and outstanding common stock, becomes the owner of more than 20% of its
issued and outstanding common stock, whether by purchase of new shares from the
Company, the acquisition of shares from other shareholders privately or through
the public market, or the exercise of warrants or other rights; or (b) there is
a change in composition of the current Board of Directors, such that the
majority of the Board is comprised of directors who are not currently serving on
the Board.

 

Please indicate your consent to this arrangement by promptly signing and
delivering a copy of this letter to Gene Warren’s office and a photocopy or fax
to Bill Campbell at Faegre & Benson. Thank you very much.

 



--------------------------------------------------------------------------------

The Board is working hard to identify and pursue a financial or strategic
transaction that will be of benefit to its shareholders, employees, vendors, and
customers. We look forward to working with you toward this objective.

 

Very truly yours,

Mack V. Traynor

Chairman of the Board

 

  

Signature of Officer

 

  

Date

 